DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-13,14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claim objections are addressed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 16-17 and 20   are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ZHENG et al  US 2020/0404699 A1 

Regarding claim1, ZHENG et al US 2020/0404699 A1 discloses 
a method ([0061] fig. 3a method) of transmitting data, applicable to 
a data transmitting end (see fig. 3a  network device )  with a plurality of unlicensed channel resources ( see fig.3b  and  [0072]  discloses  plurality of the unlicensed bands: the unlicensed band 0 to an unlicensed band 3),the method comprising: 
determining a first unlicensed channel resource which is idle from the plurality of unlicensed channel resources (fig. 3a; step 302 and [0071]-[0072] the network device performs an LBT operation in a four unlicensed bands: the unlicensed band 0 to an unlicensed band 3 and determines at least one unlicensed band is available, for example the unlicensed bands 0, 1, and 2 are an available (i.e. Idle) unlicensed bands) and [0006]discloses an available frequency band is referred to as an idle frequency 
setting the first unlicensed channel resource as a first working channel resource for data transmission (Fig. 3a step 304 and [0076]-[0077] the network device is setting the unlicensed band 2(i.e. the first unlicensed channel resource as a first working channel resource for data transmission) by sending control information (e.g., scheduling information) on a control channel resource in the unlicensed band 2 to the terminal to indicate that the data is going to be received or sent on the unlicensed band 2),		
transmitting data over the first working channel resource [0077] the terminal receives or sends the data in the unlicensed band 2 based on the control information.

Regarding claim 20, ZHENG et al US 2020/0404699 A1 disclose 
The wireless apparatus 600(=network node (see [0274]) )for transmitting data, comprising: 
a processor((see fig. 6, a processor 610); and 
a memory ((see fig. 6, a memory 620) for storing instructions executable by the processor ( [0274] The memory 620 is configured to store program code or an instruction that can be executed by the processor 610), wherein the processor is configured to: 
determine a first unlicensed channel resource which is idle from a plurality of unlicensed channel resources  (fig. 3a; step 302 and [0071]-[0072] the network device performs an LBT operation in a four unlicensed bands: the unlicensed band 0 to an unlicensed band 3 and determines at least one unlicensed band is available, for example the unlicensed bands 0, 1, and 2 are an available (i.e. Idle) unlicensed bands) and [0006]discloses an available frequency band is referred to as an idle frequency ).
set the first unlicensed channel resource as a first working channel resource for data transmission (Fig. 3a step 304 and [0076]-[0077] the network device is setting the unlicensed band 2(i.e. the first unlicensed channel resource as a first working channel resource for data transmission) by sending control information (e.g., scheduling information) on a control channel resource in the unlicensed band 2 to the terminal to indicate that the data is going to be received or sent on the unlicensed band 2); and 
transmit data over the first working channel resource   (Fig. 3a, step 304; and [0076]-[0077] the terminal receives or sends the data in the unlicensed band 2 based on the control information.


Regarding claim2, ZHENG et al US 2020/0404699 A1 discloses all the features with respect to claim1,
ZHENG further discloses wherein the plurality of unlicensed channel resources (see fig. 3b, and  [0072] discloses four unlicensed bands (i.e. plurality of unlicensed channel resource): the unlicensed band 0 to an unlicensed band 3),comprise one of: 
a plurality of bandwidth parts configured on an unlicensed carrier, a plurality of unlicensed carriers, or  a plurality of bandwidth parts configured on a plurality of unlicensed carriers [0051]- [0052] discloses unlicensed band may be an unlicensed frequency band, an unlicensed carrier, or an unlicensed BWP(i.e.  Bandwidth part).

Regarding claim16, ZHENG et al US 2020/0404699 A1 discloses all the features with respect to claim1,
ZHENG further discloses wherein the determining the first unlicensed channel resource which is idle from the plurality of unlicensed channel resources comprises: determining, in accordance with a designated rule( [0094] priorities(i.e. designated rule) are 0, 1, 2 and the like) , the first unlicensed channel resource which is idle from the plurality of unlicensed channel resources  (fig. 3a; step 302 and [0071]-[0072] the network device performs an LBT operation in a four unlicensed bands: the unlicensed band 0 to an unlicensed band 3 and determines at least one unlicensed band is available, for example the unlicensed bands 0, 1, and 2 are an available (i.e. Idle) unlicensed bands) and [0006]discloses an available frequency band is referred to as an idle frequency ).

Regarding claim17, ZHENG et al US 2020/0404699 A1 discloses all the features with respect to claim16,
ZHENG further discloses wherein: 
when the data transmitting end is a base station (see fig. 3a  network device(=NodeB)([0056]) ), 
the designated rule is set by the base station [0094] priorities of unlicensed bands are 0, 1, 2, and the like are set by the network node  ) ; and 
when the data transmitting end is a terminal([0143] discloses the network device may not perform LBT, but obtain the available unlicensed band set by using information (i.e. channel state information) provided by the terminal device( i.e. the data transmitting end is a terminal), 		the designated rule is set by the terminal, 							or 												set by the base station for the terminal and transmitted to the terminal through a fifth designated signaling [0086] discloses the network device sends, to the terminal device, configuration information for indicating the unlicensed band set. [0087] -[0094] The configuration information for indicating the unlicensed band set includes information for indicating priorities of the unlicensed bands, where for example, priorities are 0, 1, 2; [0095] discloses The configuration information for indicating the unlicensed band set may be sent by using a radio resource control (RRC) layer, a media access control (MAC) layer, or a physical layer (i.e. designated signaling). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over ZHENG et al US 2020/0404699 A1 in view of  Liu et al US 20180279386 A1 

Regarding claim 15, ZHENG et al US 2020/0404699 A1 discloses all the features with respect to claim1,
ZHENG further discloses wherein the determining the first unlicensed channel resource which is idle from the plurality of unlicensed channel resources comprises: 
simultaneously (fig. 3a; step 302 and[0072] The network device performs the LBT operation(i.e. channel –detecting) in the unlicensed bands 0, 1, 2, and 3 band;; and 
determining, in response to that one unlicensed channel resource is detected as being idle, the idle unlicensed channel resource as the first unlicensed channel resource [0072] the network device determines the unlicensed bands 0, 1, and 2 are available unlicensed bands  
ZHENG does not explicitly disclose channel-detecting on the plurality of unlicensed channel resources is performed simultaneously
Liu et al US 20180279386 A1 discloses channel-detecting on the plurality of unlicensed channel resources is performed simultaneously [0024] discloses the base station simultaneously performs the LBT (i.e. channel-detecting) on the carriers A, B and C.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHENG to incorporate channel-detecting on the plurality of unlicensed channel resources is performed simultaneously, as taught by Liu in order to perform LBT simultaneously on plurality of carriers (Liu [0024]).

Claim 19  is rejected under 35 U.S.C. 103 as being unpatentable over ZHENG et al US 2020/0404699 A1 in view of  Wong et al US 2016/0014610 A1
Regarding claim 19, ZHENG et al US 2020/0404699 A1 discloses all the features with respect to claim1,
ZHENG further discloses 
[0143] discloses the network device may not perform LBT, but obtain the available unlicensed band set by using information provided by the terminal device (i.e. the data transmitting end is a terminal) .
ZHENG does not explicitly disclose generating fourth information to indicate the first unlicensed channel resource determined by the terminal; and transmitting the fourth information to a base station through a sixth designated signaling, to inform the base station of the first unlicensed channel resource determined by the terminal
 	Wong et al US 2016/0014610 A1 discloses generating fourth information to indicate the first unlicensed channel resource determined by the terminal; and transmitting the fourth information to a base station through a sixth designated signaling, to inform the base station of the first unlicensed channel resource determined by the terminal.[0029] the eNB transmits configuration information to configure the UE to sense the unlicensed frequency band (or one or more subsets) and report whether the unlicensed frequency band is clear; [0026] the user equipment  returns feedback ( i.e. fourth information) to the base station indicating that a first Subset of the unlicensed frequency band is clear and a second Subset of the unlicensed frequency band is not clear, the base station choose the first subset of the unlicensed frequency band to transmit the data to the user equipment .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHENG to incorporate generating fourth information to indicate the first unlicensed channel resource determined by the terminal; and transmitting the fourth information to a base station through a sixth designated signaling, to inform the base station of the first unlicensed channel resource determined by the terminal, as taught by Wong,  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.